In an action to recover damages for breach of contract for the sale and delivery by plaintiffs to the defendant of cylindrical beer storage tanks and for their installation, order granting defendant’s motion for the examination of plaintiff William H. Jackson before trial and for the production of documentary evidence for use upon the examination, in accordance with the provisions of Civil Practice Act, section 296, affirmed, with ten dollars costs and disbursements; the examination to proceed on five days’ notice. No opinion. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.